Citation Nr: 0112145	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-19 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits, exclusive of health care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code (Section 2, Public Law 95-126).

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to May 
1983 for which he received an honorable discharge, and from 
May 1983 to April 1987 for which he was discharged under 
other than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the VA Regional Office 
(RO) in Los Angeles, California.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 2000, and at 
a videoconference before the undersigned Board Member in 
March 2001.  Transcripts of both hearings are of record.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

VA disability compensation may be awarded to a "veteran" for 
any disease or injury that was incurred in or aggravated 
during service, if the claimant was "discharged or released 
under conditions other than dishonorable".  See 38 U.S.C.A. 
§§ 1110, 1112(a)(1), 1131, 1137; 38 C.F.R. §§ 3.303(a), 
3.306, 3.307.  The definition of "veteran" in 38 U.S.C.A. § 
101(2) also includes the requirement that the "person [have 
been] discharged or released [from active service] under 
conditions other than dishonorable".  The term "dishonorable" 
in 38 U.S.C.A. § 101(2) can include a discharge because of 
willful and persistent misconduct.  See Camarena v. Brown, 6 
Vet. App. 565, 567-68 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) in Camarena noted that VA 
regulation, 38 C.F.R. § 3.12 

provides, inter alia, that a discharge is 
considered to have been issued under 
dishonorable conditions if given for 
"willful and persistent misconduct.  This 
includes a discharge under other than 
honorable conditions, if issued . . . 
because of [such] conduct."  

In short, the regulation does not limit "dishonorable 
conditions" to only those cases where a dishonorable 
discharge was adjudged.  Thus, a discharge or release for 
willful and persistent misconduct, including a discharge 
under other than honorable conditions, if issued because of 
willful and persistent misconduct, is considered to have been 
issued under dishonorable conditions.  However, an exception 
is provided under that regulation if the discharge was 
because of a minor offense and service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  
Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense caused the discharge.  38 U.S.C.A. 
§ 5303(b).

Health care benefits shall be provided by Chapter 17, Title 
38, United States Code, for those persons who received 
discharges under other than honorable conditions, except such 
benefits are not authorized for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge or when one of the bars listed in 38 C.F.R. 
§ 3.12(c) applies.  38 C.F.R. § 3.360 (effective April 11, 
1978).

In the instant case, the service medical records on file 
reflect, in part, that the veteran was treated on various 
occasions for alcohol problems during service.  This includes 
records dated from December 1979 to February 1980, February 
1985, and from January to April 1986.

Records from October 1980 show that the veteran complained of 
pain in the upper back.  It was stated that he was apparently 
in an altercation and had trauma to the back.  X-rays were 
negative.  Diagnosis/assessment was muscle spasm.  

Subsequent service medical records note that the veteran was 
involved in a motor vehicle accident on December 5, 1981, for 
which he was initially hospitalized at the VA Medical Center 
(VAMC) in Long Beach, California.  He was transferred to a 
military hospital on December 9, and was ultimately 
discharged from hospitalization on December 16, 1981.  
Although no records appear to be on file from the Long Beach 
VAMC regarding the December 1981 treatment, the service 
medical records note that physical examination at the VAMC 
showed multiple lacerations of the scalp, face, right hand 
and forearm, both legs, and right shoulder.  X-rays were 
noted to be essentially unremarkable.  Discharge diagnoses 
from the military hospital were: 1) motor vehicle accident; 
2) cerebral concussion, secondary to #1; 3) basal fracture, 
suspected, not proven; and 4) facial abrasions, secondary to 
#1, healing.

The service medical records show that the veteran was injured 
in a second motor vehicle accident in August 1986.  It was 
noted that initial treatment was at St. Mary's Medical 
Center.  His injuries at that time included multiple 
abrasions to the legs, a 5 cm laceration to his face, and 
problems with his right knee.  

Service records dated in May 1984 note that the veteran was 
penalized for the use of marijuana in April 1984. 

The veteran was discharged from service on the ground of 
misconduct due to drug abuse, specifically cocaine.  A three 
member Administrative Discharge Board was conducted in 
February 1987 regarding this matter.  The report of these 
proceedings noted that the evidence on file included, among 
other things, a copy of Enlisted Performance Report from July 
1985 to March 1986, as well as copies of the veteran's DD 
Forms 214 dated in May 1983 and December 1986.  It was also 
noted that testimony was provided by several military 
personnel, two of whom described  the veteran's performance 
for this period as outstanding while another described it 
totally dependable and consistent.  Two of these individuals 
also recommended that the veteran be retained in service.  
Additionally, it was noted that the veteran testified that he 
did not use drugs despite the findings of the drug test.

By a vote of 3 to zero, the Administrative Discharge Board 
recommended separation; that the characterization of service 
be under other than honorable conditions; and that the 
separation be suspended for a period of one year.  The Board 
did not recommend transfer to the individual ready reserve.  
However, the Commanding Officer did not concur with the 
recommendation that the separation be suspended for one year.  
The Commanding Officer noted that while the veteran was a 
good worker, he had tested positive for the use of drugs.  
Further, it was stated that drug abuse could not be tolerated 
in the military, especially from a man of the veteran's 
position and time in service.  Therefore, the Commanding 
Officer strongly recommended that the veteran be separated 
under other than honorable conditions by reasons of 
Misconduct due to drug abuse.

Service medical records from April 1987 note that the veteran 
complained of sharp, non-radiating pain in the right 
shoulder.  He reported that this pain started two weeks 
early, after he moved a soda machine.  Assessment was muscle 
strain of the right shoulder.

On an August 1987 VA Form 21-526, Application for 
Compensation or Pension, the veteran claimed entitlement to 
service connection for, among other things, back and shoulder 
disorders.  He asserted that these disabilities were incurred 
in 1981.

In conjunction with the veteran's claims of service 
connection, the RO requested copies of the veteran's service 
medical records and confirmation of his active service from 
the National Personnel Records Center (NPRC).  In October 
1997, the NPRC indicated that the veteran had two periods of 
active service.  The first period was identified as being 
from August 1978 to December 11, 1986, for which he received 
an honorable discharge.  The second period was identified as 
being from December 12, 1986, to April 1987 for which he was 
discharged under conditions other than honorable.  However, 
in a March 1998 report, the NPRC noted that when the veteran 
reenlisted in May 1983, it was for a period of 4 years, and, 
as such, this period would have lasted until May 1987.  
Moreover, it was stated that the veteran was not eligible for 
separation when discharged on December 11, 1986.  
Accordingly, the period of active service from May 1983 to 
April 1987 was deemed to be under conditions other than 
honorable.

The veteran underwent a VA joints examination in September 
1997.  At this examination, the veteran reported, in part, 
that he sustained a right shoulder and low back injury in a 
"1982" motor vehicle accident.  Additionally, he reported 
that he was in a subsequent motor vehicle accident in 1986, 
for which he sustained a face laceration with partial teeth 
loss.  Following examination of the veteran, the examiner 
diagnosed: 1) history of right shoulder injury, and low back 
injury, secondary to motor vehicle accident in "1982"; 2) 
chronic right shoulder pain with limitation of motion, 
secondary to #1; 3) chronic low back pain secondary to #1 and 
degenerative joint disease; 4) history of motor vehicle 
accident with facial lacerations in 1986; and 5) residual 
facial scar.

In the May 1999 rating decision, the RO granted service 
connection for facial scars, but denied service connection 
for a right shoulder disorder and a low back disorder.  With 
respect to the shoulder and back claims, the RO noted that 
the veteran's May 1983 to April 1987 period of active duty 
was considered dishonorable for VA purposes.  Therefore, the 
service medical records for this period could not be 
considered to establish a disability or injury for service 
connection.  Although the veteran's December 1981 motor 
vehicle accident occurred during the period of active service 
for which he received an honorable discharge, the RO 
essentially stated that the records showed no complaints of 
or treatment for a right shoulder and/or a low back injury 
during this period.

The veteran appealed the denial of service connection for a 
right shoulder disorder and a low back disorder, as well as 
the decision regarding his character of service.  In a 
January 2000 Notice of Disagreement, the veteran contended 
that his service was faithful, and that he was not guilty of 
willful and persistent misconduct.

At both of his hearings, the veteran maintained that he did 
not use cocaine during service despite the findings of the 
in-service drug testing.  Further, he testified that he 
received post-service treatment for his right shoulder and 
back at Kaiser Permanente.

At his January 2000 hearing he testified that he sustained 
injuries to his back and right shoulder in the December 1981 
motor vehicle accident.  He testified that he continued to 
have problems with his right shoulder and low back following 
the motor vehicle accident, and that these problems had 
become progressively more severe over time.  Additionally, he 
indicated that other than some problems early in service 
("Article 15's"), his service was good.  Further, the 
veteran's representative asserted that the positive drug test 
for cocaine did not really constitute willful misconduct, or 
persistent misconduct, or moral turpitude.

In a January 2000 Supplemental Statement of the Case, the 
Hearing Officer who conducted the personal hearing found that 
the character of the veteran's discharge for the May 1983 to 
April 1987 period was a bar to benefits, except for health 
care under the provisions of Chapter 17, Title 38 of the 
United States Code.  The Hearing Officer found that the 
evidence supported the ruling that the discharge was under 
"other than honorable" conditions due to willful and 
persistent misconduct.  Regarding the right shoulder and low 
back disorders, the Hearing Officer found that no chronic 
condition was shown in service for either disorder, and that 
there was an absence of continuity of post-service treatment 
and findings to relate any present condition to service.  
Moreover, it was stated that the post-service evidence did 
not establish a relationship of the current disorders to 
service.

At his March 2001 videoconference hearing, the veteran 
testified that his current right shoulder and low back 
disorders were due to the second in-service motor vehicle 
accident.  He also indicated that the second accident was 
more severe than the first.  Further, he testified that the 
only major problems he had during service was the 1984 
incident for marijuana, and the positive test for cocaine use 
in 1986.  The veteran described the circumstances of both 
incidents, as well as his discharge review hearing.  

As noted above, a discharge or release for willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, if issued because of willful and 
persistent misconduct, is considered to have been issued 
under dishonorable conditions.  However, an exception is 
provided if the discharge was because of a minor offense and 
service was otherwise honest, faithful and meritorious.  38 
C.F.R. § 3.12(d)(4).  In the instant case, the Board is of 
the opinion that additional development is necessary in order 
to make a fair and full determination as to whether the 
veteran qualifies for this exception.  For example, the Board 
notes that the report from the Administrative Discharge Board 
noted that the evidence included a performance report for 
July 1985 to March 1986, as well as two DD Forms 214.  These 
records do not appear to be on file.  Accordingly, the Board 
concludes that a remand is required in order for the RO to 
request any additional service records not on file concerning 
the veteran's May 1983 to April 1987 period of active duty.  
The Board is of the opinion that such records would be 
critical to making an accurate determination as to whether 
the veteran's service was otherwise honest, faithful and 
meritorious.

Even if the Board were to conclude that the second period of 
active service is a bar to VA benefits, the veteran may still 
be entitled to a grant of service connection for his right 
shoulder and low back disorders based upon his first period 
of active service.  As noted above, the veteran was injured 
in a motor vehicle accident in December 1981.  While the 
service medical records do not specifically note complaints 
of or treatment for right shoulder and/or low back problems, 
there is a notation of lacerations to the right shoulder at 
that time.  More importantly, the Board notes that the 
veteran was initially treated at the Long Beach VAMC 
following the December 1981 motor vehicle accident.  However, 
no records appear to be on file from this facility regarding 
the accident.

Under the law, VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
Section 3 of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) to be codified at 
38 U.S.C.A. § 5103A(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95.  In circumstances such as these, 
the Board will not speculate as to the probative value, if 
any, of VA medical records not on file.  Consequently, the 
Board concludes that a remand is necessary to obtain any VA 
medical records regarding the December 1981 motor vehicle 
accident.

The Board also notes that the veteran was treated following 
his August 1986 motor vehicle accident at St. Mary's Medical 
Center, and that he has received post-service treatment at 
Kaiser Permanente.  However, no records appear to be on file 
from either of these facilities.  The Board is of the opinion 
that these records should also be obtained in order to make 
as accurate a determination as possible regarding the 
etiology of the veteran's right shoulder and low back 
disorders.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law, among other 
things, redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Since it has already 
been determined that a remand is necessary, the Board is of 
the opinion that the RO should address in the first instance 
whether any additional notification or development action is 
required under the VCAA regarding the issues on appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should make another attempt 
through official channels to secure any 
additional service records concerning the 
veteran's May 1983 to April 1987 period 
of active service, to include his 
performance report for July 1985 to March 
1986. 

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
shoulder and low back disorder.  After 
securing any necessary release, the RO 
should obtain those records not on file.  

Of particular importance are records 
concerning the treatment the veteran 
received at the VAMC in Long Beach, 
California following his December 1981 
motor vehicle accident, the treatment he 
received at St. Mary's Medical Center 
following his August 1986 motor vehicle 
accident, and his post-service treatment 
at Kaiser Permanente.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

Thereafter, if the benefits requested on appeal are not 
granted to the veteran's satisfaction, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




